Exhibit 10a(1)
AMENDMENT
TO
HUBBELL INCORPORATED
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective as of January 1, 2005
     This Amendment (the “Amendment”), is adopted by Hubbell Incorporated, a
Connecticut corporation (the “Company”), for the purpose of amending that
certain Hubbell Incorporated Amended and Restated Supplemental Executive
Retirement Plan (as amended and restated effective as of January 1, 2005, the
“Plan”). Capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings assigned to such terms in the Plan.
     WHEREAS, Section 10.3 of the Plan provides that the Company may amend the
Plan as appropriate to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986 and related Department of Treasury guidance
(collectively, “Section 409A”), including any such amendment with retroactive
effect, provided that no such amendment shall be effective without the
Participant’s consent unless it preserves the Participant’s economic benefit
prior to such amendment;
     WHEREAS, the Company has determined that it is in the best economic
interests of the Participants to amend the Plan for Section 409A compliance;
     WHEREAS, pursuant to Internal Revenue Service Notice 2010-6, certain
corrective amendments adopted for Section 409A documentary compliance purposes
on or prior to December 31, 2010 shall be deemed to have been made as of
January 1, 2009 (the “Effective Date”); and
     WHEREAS, this Amendment is being adopted in accordance with Section 10.3 of
the Plan and is intended to comply with the requirements of Internal Revenue
Service Notice 2010-6.
     NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is
hereby amended as follows, effective as of the Effective Date:
     1. Section 13.2(b) of the Plan is hereby amended and restated in its
entirety as follows:
     “(b) Each Participant on the date of the Change in Control of Hubbell who
experiences a Separation from Service prior to the second anniversary of such
Change in Control of Hubbell, shall have his Retirement Benefit paid out in one
lump sum on the later of (i) the tenth day of the seventh month following such
Participant’s Separation from Service or (ii) ten days after such Change in
Control of Hubbell. The amounts to be paid out in such lump sum shall be
calculated using the actuarial assumptions set forth on Exhibit A, attached
hereto. For the avoidance of doubt, the provisions of this Section 13.2(b) shall
not apply to any Participant who experiences a Separation from Service following
the second anniversary of the Change in Control of Hubbell.”

 



--------------------------------------------------------------------------------



 



     2. Except as modified by the forgoing, the terms and conditions of the Plan
shall remain in full force and effect following the adoption of this Amendment.
     IN WITNESS WHEREOF, the Company has adopted this Amendment as of December
28, 2010.

            HUBBELL INCORPORATED
               /s/ James H. Biggart        Vice President and Treasurer         
   

 